Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/884939     Attorney's Docket #: 20470.0064USC1
Filing Date: 11/1/2018; foreign priority to 11/2/2017 & 10/26/2018 

Applicant: Chikamatsu et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s Amendment filed 12/30/2020 has been acknowledged.
Claims 2-23 have been cancelled.
Claims 24-43 have been added.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

This application is a continuation of U.S. Serial # 16/178239, filed 11/1/2018, now U.S. Patent # 10,700,188 B2.
Specification
The disclosure is objected to because of the following informalities: The related application information should be updated.  In paragraph [0001], line 3, the phrase “on June 30, 20202,” should be corrected to –on June 30, 2020,--.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 24-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,700,188 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the patent claims discloses the same structure but claimed slightly differently that could have been claimed in the first patent application.  Both the patent and current application show a semiconductor device comprising: a group-III nitride semiconductor layered structure that includes a heterojunction; an insulating layer which has a gate opening that reaches the group-III nitride semiconductor layered structure and which is disposed on the group-III nitride semiconductor layered structure; a gate insulating film that covers a bottom and a side of the gate opening; a gate electrode defined on the gate insulating film inside the gate opening; a source electrode and a drain electrode which are disposed to be spaced apart from the gate electrode such that the source electrode and the drain electrode sandwich the gate electrode and each of which are electrically connected to the group-III nitride semiconductor layered structure; a first conductive layer embedded in the insulating layer between the gate electrode and the drain electrode and electrically connected to the source electrode.  The difference is that in the application, the insulating layer is further detailed with having a first passivation film within the structure. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 25-29, 32 and 40 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

	In regards to claim 26, the phrase “the third conductive layer” throughout the claim lacks antecedent basis.  
	Any of claims 25-29, 32 and 40 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically objected to above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	
Initially, it is noted that the 35 U.S.C. § 103 rejection based on a gate insulating film and a first passivation film deals with an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts.
	In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
	In In re Larson 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice" (bracketed material added).  The court cited In re Fridolph for support.
	 In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

s 1, 24-30 and 32-43, insofar as some of them can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication # 2016/0380062 A1).
In regards to claim 1, Zhang et al. (figures 2-13e) show a semiconductor device comprising: a group-III nitride semiconductor layered structure 12 that includes a heterojunction; an insulating layer 17,21 which has a gate opening that reaches the group-III nitride semiconductor layered structure and which is disposed on the group-III nitride semiconductor layered structure 12; a gate insulating film (portion of 16 around 15) that covers a bottom and a side of the gate opening; a gate electrode 15 defined on the gate insulating film 16 inside the gate opening; a source electrode 13 and a drain electrode 14 which are disposed to be spaced apart from the gate electrode 15 such that the source electrode 13 and the drain electrode 14 sandwich the gate electrode 15 and each of which are electrically connected to the group-III nitride semiconductor layered structure 12; a first conductive layer 193 embedded in the insulating layer 16 between the gate electrode 15 and the drain electrode 14 and electrically connected to the source electrode 13; and a first passivation film (portion of 16 above 193)  disposed below the first conductive layer 193 and the insulating layer 17, wherein an interface between the first passivation film (portion of 16 above 193) and the insulating layer 16 is below the top surface of the drain electrode 13.
In regards to claim 24, Zhang et al. (figures 2-13e) show a semiconductor device comprising: a group-III nitride semiconductor layered structure 12 that includes a heterojunction; an insulating layer 17,21 which has a gate opening (portion wherein 15 sits) that reaches the group-III nitride semiconductor layered structure 12 and which is disposed on the group-III nitride semiconductor layered structure 12; a gate insulating film (portion of 16 around 15) that covers a bottom and a side of the gate opening (portion wherein 15 sits); a gate electrode 15 defined on the gate insulating film 16 inside the gate opening (portion wherein 15 sits); a source electrode 13 and a drain electrode 14 which are disposed to be spaced apart from the gate electrode 15 such that the source electrode 13 and the drain electrode 14 sandwich the gate electrode 15 and each of which are electrically connected to the group-III nitride semiconductor layered structure 12; a first conductive layer 193 embedded in the insulating layer 16 15 and the drain electrode 14 and electrically connected to the source electrode 13; and a first passivation film (portion of 16 above 193)  disposed below the first conductive layer 193 and the insulating layer 17,21, wherein the drain electrode straddles an interface between the first passivation film (portion of 16 above 193) and the insulating layer 16.
In regards to claim 25,  Zhang et al. further comprises a third conductive layer 194 which is disposed above the insulating layer 17,21 in a region closer to the drain electrode 14 side than the second conductive layer 19 and electrically connected to the source electrode 13.
In regards to claim 26, Zhang et al. show wherein the first conductive layer 193  has a first end surface and a second surface, the first end surface of the first conductive layer 193 being closer to the drain electrode 14 side than the second end surface of the first conductive layer 193, the third conductive layer 194 has a first end surface and a second surface, the first surface of the third conductive layer 194 being closer to the drain electrode 14 side than the second end surface of the third conductive layer 194, and a distance between the first ends surface of the third conductive layer 194 and the drain electrode 14 is shorter than an distance between the first ends surface of the first conductive layer 193 and the first end surface of the third conductive layer 194.
In regards to claim 27, Zhang et al. further comprises: a second conductive layer 19 embedded in the insulating layer 17,21 above the first conductive layer 193 in a region closer to the drain electrode 14 side than the first conductive layer 193 and electrically connected to the source electrode 13, the second conductive layer 19 having a lower most portion positioned lower than upper most portion of the gate electrode 15 in a sectional view, wherein the second conductive layer 19 has an end toward the gate electrode 15 side that opposed the first conductive layer 193 with part of the insulating layer 17,21 sandwiched between the end and the first conductive layer 193 in the thickness direction of the insulating layer 17,21.
In regards to claim 28, Zhang et al. further comprising a third conductive layer 194 which is embedded in the insulating layer 17,21 above the second conductive layer 19 in a region closer to the drain electrode 14 side than the second conductive layer 19 and electrically connected to the source electrode 13.
194 has an end toward the gate electrode 15 side which opposed the second conductive layer 19 with part of the insulating layer 17,21 sandwiched between the end and the second conductive layer 19 in the thickness direction of the insulating layer 17,21.
In regards to claim 30, Zhang et al. show wherein the insulating layer 17,21 immediately below the third conductive layer 194 has a thickness of 150nm to 250nm.  
    	In regards to claim 20, 33, 34 and 37,  Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

In regards to claim 32, Zhang et al. show wherein the insulating layer 17/21 includes a first insulating layer supporting the first conductive layer 193, second insulating layer covering the first conductive layer 193 and supporting the second conductive layer 19, and a third insulating layer covering the second conductive layer 19; and the first insulating layer is formed of a SiN layer (see paragraphs [0035] and [0036]).
In regards to claim 33, Zhang et al. show wherein the SiN layer has a thickness of 30 nm and 80 nm (see paragraph [0056]).
In regards to claim 34, Zhang et al. show wherein a two dimensional electronic has defined in the heterojunction of the group III nitride semiconductor layered structure 12 has a concentration of 0.5 x 10^13 cm ^(-13) to 1.0 x 10 ^13  cm^(-2) (see paragraphs [0030] and [0031]).
In regards to claim 35, Zhang et al. further comprises an insulating side wall which is disposed between the gate insulating film and the side of the gate opening.
In regards to claim 36, Zhang et al. show wherein the side wall includes at least one type of material selected from a group consisting of SiO2, SiN, and SiON (see paragraphs [0035] and [0036]).
In regards to claim 37, Zhang et al. show wherein a distance L(GF1) between the gate electrode 15 and the first conductive layer 193  is 1 micrometer or less.
(paragraph [0065]).
In regards to claim 39, Zhang et al. show wherein the gate electrode 15 includes a metal electrode.
In regards to claim 40, Zhang et al. show wherein the group III nitride semiconductor layered structure 12 includes an active region which includes an element structure arranged by sandwiching the gate electrode 15 between the source electrode 13 and the drain electrode 14 and a nonactive region outside the active region, the source electrode, the first conductive layer, and the second conductive layer each include an extension to the nonactive region; and the extension of the source electrode is connected to the extensions of the first conductive layer and the second conductive layer (see paragraphs [0028]-[0030]).
In regards to claim 41, Zhang et al. show wherein the group III nitride semiconductor layered structure 12 includes a first semiconductor layer and a second semiconductor layer on the first semiconductor layer that defines the heterojunction, and the second semiconductor layer includes an oxide film selectively defined by oxidizing the second semiconductor layer on the bottom of the gate opening (see paragraphs [0028]-[0030]).

	Initially, and with respect to claims 42, note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.

In regards to claim 42, Zhang et al. show wherein the group III nitride semiconductor layered structure 12 includes a first semiconductor layer and a second semiconductor layer on the first semiconductor layer that define the heterojunction (see paragraphs [0028]-[0030]); and the second semiconductor layer is selectively etch only on the bottom of the gate opening (the Examiner is only interested in the final structure claimed by Applicant.  The method of getting to the final structure is given little weight in finding the final structure).
	As to the grounds of rejection under section 103, see MPEP § 2113.

In regards to claim 43, Zhang et al. further comprises a floating conductive layer (see paragraph [0078]) which is embedded in the insulating layer 17,21 between the gate electrode 15 and the source electrode 13, the floating conductive layer (see paragraph [0078]) being insulated from the gate electrode 15 by the gate insulating film (portion of 16 around 15) and also insulated from the source electrode 13.
	Therefore, it would have been obvious to one of ordinary skill in the art to use the gate insulating film and the first passivation film as "merely a matter of obvious engineering choice" as set forth in the above case law.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication # 2016/0380062 A1) in view of Wu (U.S. Patent Application Publication # 2008/0128752 A1).
Zhang et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the gate electrode includes an overlap portion which is defined above the insulating layer such that the overlap portion opposes the ens of the first conductive layer toward the gate electrode side with part of the insulating layer sandwiched between the overlap portion and the end of the first conductive layer in the thickness direction of the insulating layer.
Wu is cited for showing a GaN based HEMTS with buried field plates.  Specifically, WU (figures 1 and 2) discloses the gate electrode 24 includes an overlap portion 34 which is defined above the insulating layer 30 such that the overlap portion 34 opposes the end of the first conductive layer 32 toward the gate electrode 24 side with part of the insulating layer 30 sandwiched between the overlap portion 34 and the end of the first conductive layer 32 in the thickness direction of the insulating layer 30 for the purpose of improving performance for providing transistors that operate with low 
Therefore, it would be obvious to one of ordinary skill in the art to use Wu’s gate electrode including an overlap portion to modify Zhang et al.’s gate electrode for the purpose of improving performance for providing transistors that operate with low gate to source and gate to drain capacitances which leads to increased device gain, bandwidth and operational frequencies.
 
Response
Applicant's arguments filed 12/30/2020 have been fully considered, but are moot in view of the new grounds of rejections detailed above.
The insertion of Applicant's additional claimed language, for example, "in claims 1 and new claims 24-43" cause for further search and consideration to make this action final.
Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P.  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R.  1.136(a). 

A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








2/27/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826